 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal 32B-32J,ServiceEmployees InternationalUnion,AFL-CIOandEdwin Rodriguez. Case2-CB-11879June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 15, 1987, Administrative LawJudge Joel P.Biblowitz issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions as modified and to adopt the recom-mended Order.In agreeing with the judge's finding that the Re-spondent violated Section8(b)(1XA)and (2) of theAct by failing to give Rodriquez proper and ade-quate notice of his dues delinquency and by caus-ing Brown,Harris, Stevens, Inc. to discharge him,we rely on the judge's finding that the Respondentdid not correctly notify Rodriquez of the amountof his dues arrearage.Thus, the Respondent'snotice,which incorrectly stated the number ofmonths for which Rodriquez owed back dues, didnotmeet the Respondent's "minimum obligation[of] giving . . . a statement of the precise amountand months for which dues were owed."TeamstersLocal 122 (August A.Busch),203 NLRB 1041, 1042(1973).We also note that the Respondent's calculationof total dues owed is questionable even apart fromthe 1-month discrepancy.It appears that the Re-spondent operated under a presumption that Rodri-quez had authorized a dues checkoff as evidencedby the fact that the dues reports that the Respond-ent sent the Employer each month listing the em-ployees on whose behalf the Employer shouldsubmit dues included Rodriquez.Furthermore, theEmployer's copies of these reports offered into evi-dence contained handwritten figures that Otto Hel-prin, assistant vice presidentfor J.Clarence DaviesRealty Co.,Inc.,' testified represented the amountof the check submitted to the Respondent for dues.While no canceled checks were offered substantiat-ing the amount tendered by the Employer to the1JClarence Davies Realty Co, Inc. was themanagingagent for thebuildingin which Rodriquez worked frommid- to late-1984 to about July1, 1986Respondent, the handwritten figures on the duesreports suggest that the amount tendered to theRespondent covered Rodriquez' dues. With regardto some months, this was further substantiated byRodriquez' paystubs indicating that deductions forunion dues(UN) had beenmade.Despite the Re-spondent's continuing submission of dues reportsthat included Rodriquez among those for whomtwo successive employers were responsible for for-warding dues, and despite the absence of any evi-dence that the Respondent ever accused the em-ployersof improperlywithholding checked-offdues, the Respondent's accounting of the total duesowed by Rodriquez generally continued to increaseeach month.2The timing of the Respondent's actions also indi-cate less than careful attention to its dues-collectionprocesses. Rodriquez was notified by letter July 7,1986, that he was delinquent in the payment of hisdues for an 11-month period. This letter furtherstated that if Rodriquez did not reinstate himself ingood standing with the Respondent within 15 daysfrom the date of the letter, the Respondent wouldask for his discharge from employment. But no fur-ther action was taken until 4 months later when theRespondent notified Brown, Harris, Stevens, Inc.,that it was requesting that Rodriquez be terminatedfor his lack of good standing as a result of his non-payment of dues and a reinstatement fee. More-over, although Rodriquez made a $115 payment totheRespondent in response to the Respondent'sJuly 7, 1986 letter, the Respondent apparentlynever recalculated Rodriquez' dues delinquency inlight of this payment and never notified Rodriquezin any fashion of the amount still owed.There is no evidence that Rodriquez was deliber-ately evading his union-security obligations or at-tempting to be a "free rider."3 We do not minimizethe significance of dues delinquencies such as thosewith which Rodriquez was charged; and we recog-nize the right of unions to cause the discharge ofemployees who fail to comply with their obliga-tions under lawful union-security clauses. But caus-ing an employee to be fired is a serious act, and aunion that seeks to do so should accept its responsi-bility for maintaining clear and accurate records ofthe employee's dues-payment status and givingclear notice of the precise amount owed. The evi-2We areawareof the judge'sdiscreditingof Rodriquez'testimonythat he had executeda checkoffauthorization, and we do not disturb thatcredibility findingOurpointconcernsthe conflicts in the Respondent'sown recordsthat,at theveryleast,suggest that the Respondent shouldhave inquiredof theemployerswhy checksfor dues payments did notcoverRodriquez,if infact they did notsSeeTeamsters Local 630 (Ralph'sGrocery), 209 NLRB 117 (1974)289 NLRB No. 83 SERVICE EMPLOYEESLOCAL 32B-32Jdence here shows that the Respondent fell short ofthat responsibility.Therefore, we find that the Respondent violatedSection 8(b)(1)(A) and (2) by failing to give Rodri-quez proper and adequate notice of his dues delin-quency and by causing Brown, Harris, Stevens,Inc., to discharge him.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 32B-32J, Service Employees International Union, AFL-CIO, New York, New York, its officers,agents,and representatives, shall take the action set forthin the Order.Gwynne A. Wilcox, Esq.,for the General Counsel.Ira A. Sturm,Esq. (Manning,Raab,Dealey & Sturm),forthe Respondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOwrrz, Administrative Law Judge. Thiscasewas heard by me on 26 October 1987' in NewYork, New York. The complaint and notice of hearing,which issued on 30 June and was based on an unfairlabor practice charge and an amended charge filed on 3March and 16 March by Edwin Rodriguez, alleges thatLocal 32B-32J, Service Employees International Union,AFL-CIO (Respondent) violated Section 8(b)(1)(A) and(2) of the Act by requestingand causingthe discharge ofRodriguez,notwithstanding that its request of Rodriguezfor the payment of back dues owed was flawed.On the entire record,including my observation of thewitnesses and the briefs received,Imake the followingFINDINGS OF FACT1.JURISDICTIONThere being no dispute, I find that Brown, Harris, Ste-vens,Inc., is engagedin the businessof managing resi-dential apartment buildings and is an employer withinthe meaningof Section 2(2), (6), and (7) of the Act, andthat Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.II.FACTS AND ANALYSISRodriguez was employed at a condominium apartmentbuilding(the building)located at 55 East 86th Street inthe City and State of NewYorkfor about 6 years untilabout 1 March.While there,he was employed as aporter,acting superintendent,and handyman. Respond-ent is the collective-bargaining representative of the em-ployees in these job classifications at the building, whichiscovered by a multiemployer collective-bargainingagreement containing a union-security clause requiring'Unless indicated otherwise, all dates referred to are for the year 1987633membershipin Respondentafter the 30th day of employ-ment as a conditionof employment. The contract alsostates, inter alia:5.Upon receipt by the Employer of a letter fromthe Union's Secretary-Treasurer requesting any em-ployee's discharge because he has not met the re-quirements of this Article, unless the Employerquestions the propriety of so doing, he shall be dis-charged within fifteen (15) days of said notice ifprior thereto he does not take proper steps to meetsaid requirements.When Rodriguez was first employed at the building,the managing agent(his employer) was Solomon Equi-ties, Inc. (Solomon); about mid- to late-1984 J. ClarenceDavies Realty Co., Inc. (Davies), became the managingagent for the building. About 1 July 1986 Brown, Harris& Stevens, Inc. (Brown Harris), became the managingagent for the building and has been the managing agentat all times relevant here. Rodriguez testified that whilehe was employed by Solomon he had to go to Respond-ent's office to pay his dues; when Davies and BrownHarris were managing agents for the building he execut-ed dues checkoff authorizations and his dues were auto-matically deducted from his wages and sent to the Re-spondent.2By letter dated 7 July 1986, Respondent wrote to Ro-driguez:Dear Sir:Our records show thatyou are delinquent inyour dues for the period July 1985 thru June 1986.Please be advised that, in accordance with Local32B-32J's Constitution and Bylaws, your monthlydues are one and one-half(1-1/2) times your regularhourlywage rate, PLUS THREE DOLLARS$3.00,WITH A MINIMUM OF $14.00 PERMONTH AND A MAXIMUM OF $19.74 perMONTH.Local 32B-32J's Constitution and Bylaws furtherprovides:"Members who fall in arrears three months indues or other financial obligations are automati-cally suspendedas membersof the Local."Therefore you are hereby advised that you havebeen suspended as a member of Local 32B-32J andthat in the event of your failure to reinstate yourselfin good standing in the Union within 15 days fromthe date of this letter, the Union will, in acorodancewith the terms of the collective bargaining agree-ment with your employer, demand your dischargefrom your employment.Reinstatement requires the payment of a rein-statementfee of $34.48, which is the equivalent oftwo (2) times your regular monthly dues of $17.24per month, as established by Local 32B-32J's Joint8Otto Helpnn, an assistant vice president for Davies, testified thatDavies does check off dues and transmit the dues to Respondent He didnot testify whether Rodriguez executed a dues-checkoff authorization 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDExecutive Board on July 31, 1980 pursuant to theprovisions of Article XI, Section 4 of the Union'sConstitution and Bylaws, plus all dues in arrears asdescribed above and the current month's dues.In order to make payment,please appear at theDues Department of Local 32B-32J, I East 35thStreet,New York, N.Y.Rodriguez testified that he never received this letterthrough the mail; rather, while he was at work his dele-gate, John Donnelly, gave him a letter and told him thathe owed dues to Respondent and he should straighten itout before he got into trouble. He could recollect noth-ing else about the letter Donnelly gave him other thanthe fact that it was dated July 1986. He then went to Re-spondent's office (where he had previously gone to payhis dues while employed by Solomon); he gave the clerk$115 in cash and was told that he still owed approxi-mately $185 for a fine: ". . . when you're late on theunion dues, they give you a fine." There are some differ-ences in Rodriguez' testimony regarding what the clerktold him after he paid the $115. On direct examination hetestified that she said: "She'll take care of those fines forme, and then I went back to work." On cross-examina-tion he testified that the clerk told him: "I'll see what Ican do for you," and "she would take care of it." Rodri-guez gave two affidavits to the Board in this matter. Theearlier one states: "The cashier told me that the unionwould try to work something to cancel the fine, whichtotalled the majority of the difference between the $300and the $115." The second affidavit states that the cash-ier said that she would see what she could do about can-celing the fine. As to both, Rodriguez testified that whatthe cashier told him was "something like that."By letter dated 11 November 1986, Respondent wroteto Brown Harris regarding Rodriguez:Please be advised that the above mentioned em-ployee is no longer a member of Local 32B-32J ingood standing due to the non-payment OF DUESAND REINSTATEMENT FEE.Therefore, in accordance with our agreement, weare requesting that he (she) be terminated immedi-ately and replaced by another person whose em-ployment will be in compliance with the agreementbetween theparties.Sometime in December 1986 a resident of the buildingtold Rodriguez that she heard that he was having troublewith his dues and that he should take care of it. At thattime he went to Respondent's office and spoke to Feli-ciano,a delegate,because Donnelly was not available.Feliciano told him that he owed $300 and Rodriguez saidthat was impossible. Feliciano then called Lars Johansen,Brown Harris' district manager, but was told that he wason vacation and would not be returning until mid-Janu-ary.Rodriguez asked if he could speak to someonehigher at Respondent,and he spoke to Sampson, Re-spondent's district head in the area. Rodriguez toldSampson that there was a mistake-"I don't owe-thatkind of money to the union. No way." Sampson saidthat, "you owe union dues," and that Brown Harris didnot want him back at the building and so there was noth-ing he could do for him. Rodriguez then went to theBrown Harris office to attempt to straighten out the situ-ation (before Johansen returned) but he was told that Jo-hansen was theonly person who could take care of thematter.On 20 January, Rodriguez went to Johansen's office,pursuant to his request. At that time, Johansen gave himthe following letter, dated 20 January:Dear Mr. Rodriguez:Please be advised that we have been instructedby the Union, Local 32B/J, to terminate your em-ployment as Handyman, at 55 East 86th Street Con-dominum, for failure to pay your union dues.Furthermore, in evaluating your job performanceand your mechanical skills and knowledge, we havefound them to be far less than satisfactory.Finally, it has come to our attention, that on acouple of occasions, you have been seen leaving thebuilding before the end of your shift.The termination will be effective March 1, 1987.Rodriguez told Johansen that he thought he had done agreat job at the building; he had been acting superintend-ent, at one time, and once received a $300 Christmasbonus. Johansen told him that he is a nice guy, but is nota qualified handyman. Rodriguez asked him to use himas a doorman or a porter at the building. Johansen saidthat they had enough porters at the building and "I don'tthink I can have you in that building," but that he wouldattempt to get him a job at another building if he desired.Rodriguez said that he did not want to work at anotherbuilding. Rodriguez' last day of employment at the build-ingwas1March; on 28 April, at his request, BrownHarris gave him the following letter, signed by Johansen:To Whom It May Concern:Please be advised that Mr. Eddie Rodriguez, wasemployed as Handyman, at 55 East 86th Street,New York, for seven years.The reason for his departure was a personalityconflictwith another employee. His last day ofwork was March 1, 1987.Sometime after 1 March, Rodriguez went to Respond-ent's office and spoke to Sampson and told him that hewanted his job back. Sampson called Johansen and askedhim to put Rodriguez back to work at the building.After his conversation with Johansen, Sampson told Ro-driguez that Johansen would not rehire him at the build-ing because he felt that he was not a good handyman,but that he was willing to give him a job at a differentbuilding. Rodriguez refused this offer. By letter dated 13July,Respondent wrote to Johansen stating that it "hasno objection to the employment of Edwin Rodriguezand requests that Rodriguez be reinstated."By letterdated 15 July, Johansen wrote to Respondent that he is"pleased to hear" that the Respondent has withdrawn itscomplaint against Rodriguez and has no objection to hisbeing employedagain,but: "Presently we do not haveany openings for Mr. Rodriguez, but will contact himthe moment a suitable position becomes available." SERVICE EMPLOYEES LOCAL 32B-32JAs regards the contents of the 20 January and 28 Aprilletters, and Rodriguez' 20 January conversation with Jo-hansen,Rodriguez testified that he was never informedof any complaints aobut his work, nor did he ever re-ceive a warning or suspension while employed at thebuilding.He does not recall the superintendent talking tohim about not being on the job when he was supposed tobe there-"I'm always on my job." He testified that hedoes not know of any situation when the superintendentwas looking for him and could not find him, and that hehad no problems with the superintendent or his fellowemployees. There were occasions when the superintend-ent askedhim to do something a second time because hewas not satisfied with the way it was done initially.When Johansen gave him the 20 January letter, he neverquestioned Johansen about the letter's references to hisless than satisfactory mechanical skills and his occasionalabsence from the building.Rodriguez testified that during the period of his em-ployment at the building while Davies and Brown Harriswere managingagentshis dues were deducted from hispay and transmitted to the Respondent; "it was Solomonthatwas the one that I might have goofed up a littlebit."He testified that he could not recall for how long aperiod he was delinquent while employed by Solomon,but "it couldn't be over a year."Received into evidence were monthly dues reports forthe building's employees for the period August 1985through June 1986. These reports are prepared by Re-spondent (based on information supplied by the employ-er) to show what each employee owed, transmitted tothe employer (in this case Davies), who then (supposed-ly) sent a check to Respondent covering the amounts (orat least,the currentamounts)owed by the employees.TheGeneralCounsel introduced these documentsthrough Helprin, who was not very familiar with them,and presented no supporting documents, like the can-celed checks, for each of the months. These reportsshow the following for Rodriguez:3DateArrearsReinstate-ment FeeCurrentMh DTotal DuesDueontues8/85$ 99 68$27.48$15.49$142.659/85115.1727.4815.49158.1410/85130 6627.4815.49173.6311/85130.6630.9815.49177 1312/85130.6630.9815.49177.131/86149.6511.3915.49177.133/86177 1330.9815.49223.604/86161.6431.4815.74208.866/86178.1332.4816.24226.85Similar statements for Brown Harris for the monthsAugust 1986 through January were received. They statethe following:8Reportsfor the months of Februaryand May 1986 were not includ-ed.635DateArrearsReinstate-ment FeeCurrentMh DTotal DuesDueontues8/86$179.63$30.98$17.24$227.859/86196.8730.9817.24245.0910/86-0-30.9817.24262.3311/86231.3530.9817.24279.5712/86248.5930.9817.24296.811/87265.8330.9817.24314.05Another document received into evidence was Rodri-guez'employee ledger card (from Davies), which statesthat in April and May 1986, $15.74 was deducted fromhis pay and in June 1986 $16.24 was deducted from hispay for "UN." It also states that for "year to date" (theend of June), $77.45 had been deducted from his pay for"Union." In addition, Rodriguez was able to locate someof his past pay stubs; the ones that show dues deductionare as follows:Week EndingAmount Deducted'11/13/85$15.4912/18/8515.492/17/8615.493/3/8615.493/17/8615.494/21/8615.745/12/8615.746/23/8616.2411/3/8617.242/2/8717.243/2/8717.24A computer printout ofRespondent,dated 10 April,thatRespondent transmittedto theBoard in its investiga-tion of thismatter,showingRodriguez'union dues pay-ments,and the months for which they were credited,shows the following:DuesCreditedAmountToDate Paid1/85$13.7424 September 19852/8513.745November 19853/8513.746 March 19864/8513.996 March 19865/8514.4927March 19866/8514.496 May 19867/8515.4927 June 1986No furtherpayments are recorded.The initial determination to be made here is the causeof Rodriguez'discharge on 1 March.The General Coun-4A checkof the figure on these paystubs establishes that theseamounts were actually deducted from hispay No proof wasoffered toestablish that these amounts were actually transmitted to RespondentAdditionally,the conflict between these figures and the"year to date"deductionof $77.45 from his employee ledger card,supra,was never ex-plained 636DECISIONS OF THENATIONALLABOR RELATIONS BOARDsel alleges that Rodriguez was discharged because of Re-spondent's letter of 11 November 1986 to Brown Harrisdemanding his discharge for nonpayment of dues and re-instatement fee. Respondent, while admitting that it sentthe 7 July 1986 letter to Rodriguez, and the 11 Novem-ber 1986 letter to Brown Harris,defends that Rodriguezwas fired for reasons unrelated to these letters.The diffi-culty with this argument is that no witnesses were pro-duced to support it. The only support for thisargumentare the "furthermore" and "finally" paragraphs in the 20January letter,the accompanying conversation with Jo-hansen, the 28 April letter and the postdischarge conver-sation between Sampson and Johansen,which questionhis ability as a handyman and that "on a couple of occa-sions" he was seen leaving the building prior to the endof his shift. The 28 April letter refers solely to a "person-ality conflict with another employee."Although these al-leged complaints might otherwisebe validcauses for adischarge,there is no evidence,whatsoever,to supportthese allegations.Rodrigueztestified thathe had neverbeen warned about the quality of his work and, in fact,had been acting superintendent of the building, and noevidence was adduced to contradict this testimony. Thefact that Rodriguez'shortcomings were first mentioned 2months after Respondent requested Brown Harris to firehim convinces me that this was an afterthought and wasused as a pretext for the true reasons for the discharge-the Respondent's letter. I, therefore, find that the Gener-alCounsel has sustained her initial burden underWrightLine,251 NLRB 1083(1980),which I find controlling in8(b)(2) cases as well as 8(a)(1) and (3) cases.Soft DrinkEmployees (ChattanoogaCocaCola),264NLRB 24(1982);Laborers Local 282 (Austin Co.),271NLRB 878(1984). I alsofind thatRespondent has not sustained itsburden of establishing that Rodriguez would have beendischarged even absent its11November1986 letter. Inhis 6 years of employment at the building he had neverbeen criticized for his attendance,work,or relationshipwith his fellow employees.Itwas not until 2 monthsafter this letter that Respondent first informed Rodriguezof these problems.As stated,supra, I find these allegedcomplaints were a pretext,and cannot support Respond-ent's burden.The ultimate question, therefore, is whether Respond-ent, in its 7 July 1986 letter to Rodriguez, and its 11 No-vember 1986 letter to Brown Harris requesting Rodri-guez'termination, compliedwiththe Board's rules in thisregard. InTeamsters Local 13 (Mobile Concrete),268NLRB 930 (1984), andHelmsley-Spear, Inc.,275 NLRB262 (1985), the Board set forth a "minimum level of con-duct"(Mobile Concrete,supra at 931) thatunions mustcomply with when they notify a member of his dues de-linquency. This includes reasonable notice of the delin-quency, including a statement of the precise amount andmonth for which dues were owed, and explanation of themethod used in computing such amount,the preciseamount of any reinstatement fee that may be requiredand notice of the possible consequences of nonpayment.By its letter to Rodriguez of 7 July 1986, Respondent setforth how his monthly dues are arrived at, the provisionof Respondent's constitution and bylaws regarding delin-quency,notice of what Respondent's reinstatement fee isand what Rodriguez had to do to avoid Respondent noti-fying his employer of his delinquency: pay the reinstate-ment fee, "plus all dues in arrears as described above andthe current month's dues."Thisletter therefore informedRodriguez of the months for which he was allegedly de-linquent,how the monthly dues are arrived at, and theamount of the reinstatement fee. Although the letter didnot contain a total amount due to Respondent, this wasnot necessary as it could have been arrived at easilyenough with the facts and figures provided. The letteralso informed Rodriguez of the consequences of nonpay-ment.The onlyquestion is whether Respondent was cor-rect in identifying July 1985 through June 1986 as thedelinquent months; if it was not, Respondent has violatedSection 8(bx1XA) and (2) of the Act.A review of thetestimony and exhibits leads to someanswers and considerable confusion.The principal confu-sion arises from the fact that the uncontradicted testimo-ny establishes thatDavies and Brown Harris eachchecked off its employees'dues and transmitted it to Re-spondent.Yet the monthly dues reports from RespondentforDavies and Brown Harris show that Rodriguez' ar-rears and total dues owed increaseda majority of thetime during the period August 1985 through January.This may be explained by the fact that Rodriguez didnot execute a dues-checkoff authorization,although hetestified that he did so;however,no documentary evi-dence was adduced to support this. A further complica-tion,but more readily explainable,is the fact that whilecertain exhibits establish that dues were deducted fromRodriguez'pay, other exhibits state that his dues werenot paid for that same period.For example, his employeeledger card and his paystubs from Davies state that dueswere deducted from his pay for the payroll periodsending 13 November and 18 December 1985, 17 Febru-ary, 3 and 17 March, 21 April, 12 May, and 23 June1986,while his paystubs from Brown Harris state thatunion dues were deducted from his pay for the payrollperiods ending 3 November 1986, 2 February, and 2March. Yet the computer printout of Respondent on Ro-driquez' dues history states that the last payment re-ceived by Respondent for Rodriguez was on 27 June1986 and was credited to July 1985 dues.This appears toexplain the lack of correlation of dues paid and monthscredited; apparently,no matter when Respondent re-ceived the dues, they credited the amount received tothe oldest delinquent month. It does not explain why thisprintout (prepared 10 April for the Board's use) showsno dues payments for Rodriguez after June 1986, whenhis paystubs from Brown Harris show three subsequentdeductions,one of which was prior to Respondent's 11November letter to Brown Harris requesting Rodriguez'termination.Also unexplained is why,of Respondent'sreports transmitted to Davies and Brown Harris (theones in evidence through January), a majority do not re-flect the 11 occasions,supra,where Davies and BrownHarris' records establish that dues were deducted fromRodriguez' pay.Two points are clear, however.Even according to Re-spondent's records,dues were paidfor July1985 (de-ducted by Davies on 23 June 1986 and received by Re- SERVICE EMPLOYEESLOCAL 32B-32Jspondent on 27June1986) and that, at theminimum, Re-spondent's 7 July 1986 letter was therefore incorrect inincludingthat monthas delinquent.The brief of counselfor Respondent, while acknowledging this error,argues:Technically, it would appear, therefore, that Rodri-guez'letterof delinquency had one month extralisted as arrears.However, by the time the letterwas received by Rodriguez, he became obligated topay the July 1986 dues, which were not paid; and,hence, although by calendar calculations the latterwas off, in terms of the actual dollars owed, theletter was absolutely correct.This argument is notpersuasive.The cases cited, supra,state thatone requirement of a proper delinquency noticeis that itinclude "a statementof the precise amount andmonths for which dues were owed." Respondent's 7 July1986 letter did not do so correctly and thereforeits cau-sationofRodriguez'dischargeviolatedSection8(b)(1)(A) and (2) of the Act. Three additional deduc-tions from his pay, made by Brown Harris, occurred sub-stantially after the 7 July 1986 letter and too late toaffect Respondent's 11 November letter to Brown Harris,so it will not be considered here.Although I have found that Respondent violated theAct, I am constrained to say that I have little sympathyfor Rodriguez. Unions cannot live by its members' fervoralone,rather their dues payments are more important inpayingthe salariesof officerswho negotiate contractsand handle grievances on behalf of their members andthe salariesof office employees, who service the mem-bers and keep track of their fringe benefits. Rodriguezwas substantially delinquent in his dues payments andwas therefore not carrying his share of this burden. Al-though he testified that he executed a dues-checkoff au-thorization, I do not credit this testimony as the GeneralCounsel never introduced such an authorization into evi-dence and, if he had authorized Davies and BrownHarris to check off his dues, he would not have fallen sofar behind in his dues payments. I find it more likely thathe paid his dues at Respondent's office when he felt soinclined, which appears to have been rarely. Be that as itmay, the Board law on the subject is clear, and as Re-spondent inadvertently included July 1985 as a delin-quent month in its 7 July 1986 letter to Rodriguez, hissubsequent discharge violated the Act.CONCLUSIONS OF LAW1.Brown, Harris, Stevens, Inc. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By failing to give Rodriguez proper and adequatenotice of his dues delinquency, and by causing Brown,Harris to discharge him, Respondent violated Section8(b)(1)(A) and (2) of the Act.REMEDYHaving foundthatRespondentviolatedSection8(b)(1)(A) and (2) of the Act, Irecommendthat it be or-637dered to cease and desist fromengagingin such activity.While normally I would recommend that Respondent beordered to notify Brown, Harris that it has no objectionto the reinstatement and employment of Rodriguez, Re-spondent has already done this in its 13 July letter. I alsorecommend that Respondent be ordered to make Rodri-guez whole for any loss he suffered as a result of Re-spondent's actions. I leave for the backpay hearing deter-minationson the effect of Respondent's post 1 March ac-tions on behalf of Rodriguez and his refusal to acceptemployment at another building. The amount of backpayshall be computed in themanner setforth in F.W. Wool-worth Co.,90 NLRB 289 (1950), with interest as provid-ed inNew Horizons for the Retarded.5On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed"ORDERThe Respondent Union, Local 32B-32J, Service Em-ployees InternationalUnion,AFL-CIO, New York,New York, its officers,agents,and representatives, shall1.Cease and desist from(a)Causing or attempting to cause Brown, Harris, Ste-vens, Inc. to discriminate against any of its employees inviolation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed bySection 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Edwin Rodriguez for any loss ofwages or other rights and benefits he may have sufferedas the result of its discrimination against him, in themanner setforth in the remedy section of this decision.(b)Remove from its records any reference to the un-lawful discharge of Rodriguez and notify him in writingthat this has been done and that evidence of his unlawfuldischarge shall not be used as a basis for future actionagainst him.(c) Post at its business office and meeting hall copies ofthe attached notice marked "Appendix."7 Copies of thenotice, on forms provided by the Regional Director forRegion 2, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-5 283 NLRB 1173 (1987) Interest will be computed at the "short-termFederalrate"for the underpaymentof taxes as set out in the 1986 amend-ment to 26U S C § 66216 If no exceptions are filed asprovided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102.48 ofthe Rules,be adopted by theBoard and allobjectionsto themshall be deemed waived for all pur-poses7 If this Order is enforcedby a judgmentof a United States court ofappeals,the wordsin the notice reading"Postedby Order of the Nation-alLaborRelations Board" shall read"Posted Pursuantto a Judgment ofthe United States Court of AppealsEnforcingan Order of the NationalLaborRelations Board " 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtivedays in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat thenotices arenot altered, defaced, or covered byany other material.(d)Deliver to the Regional Director for Region 2signed copies of the notice in sufficient numbers to beposted byBrown,Harris, Stevens,Inc., in all placeswhere notices to employees are customarily posted, if itiswilling.Ask Brown Harris to remove any reference toRodriguez'unlawful discharge from its files and notifyRodriguez that it has asked Brown Harris to do this.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTcause or attempt to cause Brown,Harris,Stevens, Inc. to discriminate against Edwin Ro-driguez or any other employee in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed to them by Section 7 of the Act,except to the extent that those rights may be abrogatedby an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized bySection 8(a)(3) of the Act.WE WILL make whole Edwin Rodriguez for any lossof wages or other rights and benefits he may have suf-fered by reason of our discrimination practiced againsthim, with interest, until he has been reinstated by Brown,Harris,Stevens,Inc., or obtains substantially equivalentemployment elsewhere.WE WILL remove from our files any reference to thedischarge of Edwin Rodriguez and notify him in writingthat this has been done and that evidence of this unlaw-ful discharge will not be used as a basis for future actionagainst him and WE WILL ask Brown, Harris, Stevens,Inc. to remove any reference to Rodriguez' unlawful dis-charge from its files and will notify Rodriguez that wehave done so.LOCAL 32B-32J, SERVICE EMPLOYEESINTERNATIONAL UNION,AFL-CIO